As filed with the Securities and Exchange Commission on December 19, 2007 Registration No. 333-143351 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDERTHE SECURITIES ACT OF 1933 LYONDELL CHEMICAL COMPANY* (Exact Name of Registrant as Specified in Its Charter) 1221 McKinney Street, Suite 700 Delaware Houston, Texas 77010 95-4160558 (713) 652-7200 (State or other jurisdiction of (Address, including zip code, and) (I.R.S. Employer Identification No.) incorporation or organization) telephone number, including area code, Of Registrant’s principal executive offices) Michelle S. Miller Secretary Lyondell Chemical Company 1221 McKinney Street, Suite 700 Houston, Texas 77010 (713) 652-7200 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Stephen A. Massad Baker Botts L.L.P. 3000 One Shell Plaza 910 Louisiana Houston, Texas 77002-4995 (713) 229-1234 Fax: (713) 229-1522 Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this registration statement. If the only securities being registered on this Form are to be offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.þ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.o TABLE OF ADDITIONAL REGISTRANTS* Exact Name of Additional Registrants as Specified in their Respective Charters State of Organization I.R.S. Employer Identification Number Lyondell Chemical Delaware Company Delaware 51-0309094 Lyondell Chemical Nederland, Ltd. Delaware 51-0110124 Lyondell Chemical Properties, L.P. Delaware 23-2836105 Lyondell Chemical Technology 1 Inc. Delaware 56-2561588 Lyondell Chemical Technology, L.P. Delaware 54-1613415 Lyondell Chemical Technology Management, Inc. Delaware 23-2631289 Lyondell Chimie France Corporation Delaware 23-1976967 Houston Refining LP Delaware 76-0395303 Lyondell France, Inc. Delaware 23-2341921 Lyondell Houston Refinery Inc. Delaware 20-5408334 Lyondell LP3 GP, LLC Delaware 90-0249008 Lyondell LP3 Partners, LP Delaware 90-0249009 Lyondell LP4 Inc. Delaware 76-0550480 Lyondell (Pelican) Petrochemical L.P.1, Inc. Delaware 95-4684078 Lyondell Petrochemical L.P. Inc. Delaware 52-2064335 Lyondell Refining Company LLC Delaware 76-0321158 Lyondell Refining I, LLC POSM Delaware, Inc. Delaware 51-0328228 POSM II Properties Partnership, L.P. Delaware 51-0328696 DEREGISTRATION OF SECURITIES On May 30, 2007, the Registrants filed with the Securities and Exchange Commission (the “Commission”) a registration statement on Form S-3ASR, Registration No. 333-143351 (the “Registration Statement”), for the registration of senior debt securities and guarantees of senior debt securities.The Registration Statement became effective on filing.The offering under the Registration Statement is complete.This Post-Effective Amendment No.1 to the Registration Statement is being filed to deregister all of the securities originally registered which remain unsold under the Registration Statement as of the date hereof. Item 16.Exhibits. Exhibit No. Description of Exhibit *24.1 Powers of Attorney for Lyondell Chemical Company *24.2 Powers of Attorney for Additional Registrants *Previously filed. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing this Post-Effective Amendment No. 1 to Form S-3 and has duly caused this Post-Effective Amendment No. 1 to Form S-3 to be signed on its behalf by the undersigned, thereunto duly authorized, in Houston, Texas, on December 19, 2007. LYONDELL CHEMICAL COMPANY By:/s/ Dan F. Smith Name:Dan F. Smith Title:Chairman, President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to Form S-3 has been signed by the following persons in the capacities and as of the dates indicated. Signature Title Date /s/ Dan F. Smith Dan F. Smith Chairman, President and Chief Executive Officer (Principal Executive Officer) December 19, 2007 * Carol A. Anderson Director December 19, 2007 * Susan K. Carter Director December 19, 2007 * Stephen I. Chazen Director December 19, 2007 * Travis Engen Director December 19, 2007 * Paul S. Halata Director December 19, 2007 * Danny W. Huff Director December 19, 2007 * David J. Lesar Director December 19, 2007 * David J.P. Meachin Director December 19, 2007 * Daniel J. Murphy Director December 19, 2007 * Dr. William R. Spivey Director December 19, 2007 * T. Kevin DeNicola Senior Vice President and Chief Financial Officer (Principal Financial Officer) December 19, 2007 * Charles L. Hall Vice President and Controller (Principal Accounting Officer) December 19, 2007 *By: /s/ Kerry A. Galvin Kerry A. Galvin, as Attorney-in-fact SIGNATURES Pursuant to the requirements of the Securities Act of 1933, Lyondell LP3 GP, LLC, Lyondell LP3 Partners, LP and Lyondell Refining I, LLC certifies that each has reasonable grounds to believe that it meets all of the requirements for filing this Post-Effective Amendment No. 1 to Form S-3 and has duly caused this Post Effective Amendment No.1 to FormS-3 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Houston, the State of Texas, on December 19, 2007. LYONDELL LP3 GP, LLC LYONDELL LP3 PARTNERS, LP By:Lyondell LP3 GP, LLC, its general partner LYONDELL REFINING I, LLC By:/s/ Francis P. McGrail Name:Francis P. McGrail Title:President and Treasurer Pursuant to the requirements of the Securities Act of 1933, this Post Effective Amendment No.1 to FormS-3 has been signed by the following persons in the capacities indicated on December 19, 2007. Signature Title /s/ Francis P. McGrail Francis P. McGrail President and Treasurer (Principal Executive Officer, Principal Accounting Officer and Principal Financial Officer) /s/ Kerry A. Galvin Kerry A. Galvin Senior Vice President and General Counsel Lyondell Chemical Company, Sole Member-Manager SIGNATURES Pursuant to the requirements of the Securities Act of 1933, Lyondell Refining Company LLC certifies that it has reasonable grounds to believe that it meets all of the requirements for filing this Post-Effective Amendment No. 1 to Form S-3 and has duly caused this Post Effective Amendment No.1 to FormS-3 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Houston, the State of Texas, on December 19, 2007. LYONDELL REFINING COMPANY LLC By:/s/ Morris Gelb Name:Morris Gelb Title:President Pursuant to the requirements of the Securities Act of 1933, this Post Effective Amendment No.1 to FormS-3 has been signed by the following persons in the capacities indicated on December 19, 2007. Signature Title /s/ Morris Gelb Morris Gelb President (Principal Executive Officer) * Charles L. Hall Vice President and Controller (Principal Accounting Officer) * Karen A. Twitchell Vice President and Treasurer (Principal Financial Officer) /s/ Kerry A. Galvin Kerry A. Galvin Senior Vice President and General Counsel Lyondell Chemical Company, Sole Member-Manager *By:/s/ Kerry A. Galvin Kerry A. Galvin, as Attorney-in-Fact SIGNATURES Pursuant to the requirements of the Securities Act of 1933, POSM II Properties, L.P. certifies that it has reasonable grounds to believe that it meets all of the requirements for filing this Post-Effective Amendment No. 1 to Form S-3 and has duly caused this Post Effective Amendment No.1 to FormS-3 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Houston, the State of Texas, on December 19, 2007. POSM II PROPERTIES PARTNERSHIP, L.P. By:Lyondell Chemical Company, its general partner By:/s/ Dan Smith Name:Dan Smith Title:Chairman, President and Chief Executive Officer of Lyondell Chemical Company Pursuant to the requirements of the Securities Act of 1933, this Post Effective Amendment No.1 to FormS-3 has been signed by the following persons in the capacities indicated on December 19, 2007. Signature Title /s/ Dan F. Smith Dan F. Smith Chairman, President and Chief Executive Officer (Principal Executive Officer) * T. Kevin DeNicola Senior Vice President and Chief Financial Officer (Principal Financial Officer) * Charles L. Hall Vice President and Controller (Principal Accounting Officer) /s/ Kerry A. Galvin Kerry A. Galvin Senior Vice President and General Counsel Lyondell Chemical Company, General Partner *By:/s/ Kerry A. Galvin Kerry A. Galvin, as Attorney-in-Fact SIGNATURES Pursuant to the requirements of the Securities Act of 1933, Lyondell Chemical Properties, L.P., Lyondell Chemical Technology 1 Inc., Lyondell Chemical Technology, L.P. and Lyondell Chemical Technology Management, Inc. certifies that each has reasonable grounds to believe that it meets all of the requirements for filing this Post-Effective Amendment No. 1 to Form S-3 and has duly caused this Post Effective Amendment No.1 to FormS-3 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Houston, the State of Texas, on December 19, 2007. LYONDELL CHEMICAL PROPERTIES, L.P. By:Lyondell Chemical Technology Management, Inc., its general partner LYONDELL CHEMICAL TECHNOLOGY 1, INC. LYONDELL CHEMICAL TECHONOLOGY, L.P. By:Lyondell Chemical Technology Management, Inc., its general partner LYONDELL CHEMICAL TECHNOLOGY MANAGEMENT, INC. By:/s/ Francis P. McGrail Name:Francis P. McGrail Title:President and Treasurer Pursuant to the requirements of the Securities Act of 1933, this Post Effective Amendment No.1 to FormS-3 has been signed by the following persons in the capacities indicated on December 19, 2007. Signature Title /s/ Francis P. McGrail Francis P. McGrail President and Treasurer (Principal Executive Officer, Principal Accounting Officer and Principal Financial Officer) * Kevin R. Cadenhead Director * Rick Fontenot Director * Charles L. Hall Director * Gary L. Koehler Director *By:/s/ Kerry A. Galvin Kerry A. Galvin, as Attorney-in-Fact SIGNATURES Pursuant to the requirements of the Securities Act of 1933, Lyondell Chemical Nederland, Ltd., Lyondell Chimie France Corporation, Lyondell France, Inc., Lyondell LP4 Inc., Lyondell (Pelican) Petrochemical L.P. 1 Inc. and POSM Delaware, Inc. certifies that each has reasonable grounds to believe that it meets all of the requirements for filing this Post-Effective Amendment No. 1 to Form S-3 and has duly caused this Post Effective Amendment No.1 to FormS-3 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Houston, the State of Texas, on December 19, 2007. LYONDELL CHEMICAL NEDERLAND, LTD. LYONDELL CHIMIE FRANCE CORPORATION LYONDELL FRANCE, INC. LYONDELL LP4 INC. LYONDELL (PELICAN) PETROCHEMICALS L.P. 1 INC. LYONDELL PETROCHEMICALS L.P. INC. POSM DELAWARE, INC. By:/s/ Morris Gelb Name:Morris Gelb Title:President Pursuant to the requirements of the Securities Act of 1933, this Post Effective Amendment No.1 to FormS-3 has been signed by the following persons in the capacities indicated on December 19, 2007. Signature Title /s/ Morris Gelb Morris Gelb President (Principal Executive Officer) * Charles L. Hall Vice President, Controller and Director (Principal Accounting Officer) * Karen A. Twitchell Vice President and Treasurer (Principal Financial Officer) * Kevin R. Cadenhead Director * Francis P. McGrail Director *By:/s/ Kerry A. Galvin Kerry A. Galvin, as Attorney-in-Fact SIGNATURES Pursuant to the requirements of the Securities Act of 1933, Lyondell Chemical Delaware Company certifies that it has reasonable grounds to believe that it meets all of the requirements for filing this Post-Effective Amendment No. 1 to Form S-3 and has duly caused this Post Effective Amendment No.1 to FormS-3 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Houston, the State of Texas, on December19, 2007. LYONDELL CHEMICAL DELAWARE COMPANY By:/s/ Francis P. McGrail Name:Francis P. McGrail Title:President and Treasurer Pursuant to the requirements of the Securities Act of 1933, this Post Effective Amendment No.1 to FormS-3 has been signed by the following persons in the capacities indicated on December 19, 2007. Signature Title /s/ Francis P. McGrail Francis P. McGrail President, Treasurer and Director (Principal Executive Officer, Principal Accounting Officer and Principal Financial Officer) * Kevin R. Cadenhead Director * Charles L. Hall Director *By:/s/ Kerry A. Galvin Kerry A. Galvin, as Attorney-in-Fact SIGNATURES Pursuant to the requirements of the Securities Act of 1933, Lyondell Houston Refinery Inc. certifies that it has reasonable grounds to believe that it meets all of the requirements for filing this Post-Effective Amendment No.1 to Form S-3 and has duly caused this Post Effective Amendment No.1 to FormS-3 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Houston, the State of Texas, on December 19, 2007. LYONDELL HOUSTON REFINERY INC. By:/s/ Morris Gelb Name:Morris Gelb Title:President Pursuant to the requirements of the Securities Act of 1933, this Post Effective Amendment No.1 to FormS-3 has been signed by the following persons in the capacities indicated on December 19, 2007. Signature Title /s/ Morris Gelb Morris Gelb President (Principal Executive Officer) * Charles L. Hall Vice President, Controller and Director (Principal Accounting Officer) * Karen A. Twitchell Vice President and Treasurer (Principal Financial Officer) * Kevin R. Cadenhead Director * Francis P. McGrail Director *By:/s/ Kerry A. Galvin Kerry A. Galvin, as Attorney-in-Fact SIGNATURES Pursuant to the requirements of the Securities Act of 1933, Houston Refining LP certifies that it has reasonable grounds to believe that it meets all of the requirements for filing this Post-Effective Amendment No. 1 to Form S-3 and has duly caused this Post Effective Amendment No.1 to FormS-3 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Houston, the State of Texas, on December 19, 2007. HOUSTON REFINING LP By:Lyondell Refining Company LLC, its general partner By:/s/ Morris Gelb Name:Morris Gelb Title:President Pursuant to the requirements of the Securities Act of 1933, this Post Effective Amendment No.1 to FormS-3 has been signed by the following persons in the capacities indicated on December19, 2007. Signature Title * Dan F. Smith Chief Executive Officer (Principal Executive Officer) * T. Kevin DeNicola Chief Financial Officer (Principal Financial Officer) * Charles L. Hall Vice President, Controller and Chief Accounting Officer (Principal Accounting Officer) /s/ Morris Gelb Morris Gelb President, Lyondell Refining Company LLC, General Partner *By:/s/ Kerry A. Galvin Kerry A. Galvin, as Attorney-in-Fact
